Citation Nr: 9903489	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  96-02 501	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for diverticulitis.

2.  Entitlement to service connection for irritable bowel 
syndrome.

3.  Entitlement to service connection for spastic colon.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for pain in the stomach 
and chest.

6.  Entitlement to service connection for emphysema, to 
include as secondary to mustard gas and agent orange 
exposure.

7.  Entitlement to service connection for a skin disorder, to 
include chloracne, as secondary to agent orange exposure.
8.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain.

9.  Entitlement to an increased (compensable) rating for 
headaches.

10.  Entitlement to a rating in excess of 10 percent for 
hearing loss.

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hiatal hernia.


FINDINGS OF FACT

1.  The veteran had over 20 years of active service between 
November 1949 and August 1970. 

2.  On January 29, 1999 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma, that the veteran was deceased. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1998); Rule of Practice 1302, 
62 Fed. Reg. 55169 (1997) (to be codified at 38 C.F.R. § 
20.1302). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A § 7104(a); Rule of Practice 
1302, 62 Fed. Reg. 55169 (1997) (to be codified at 38 C.F.R. 
§ 20.1302).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1997).


ORDER

The appeal is dismissed.



		
R. F. WILLIAMS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision is the 
notice of the action taken on this appeal by the Board of 
Veterans' Appeals.

- 3 -


